 Case 2:21-cv-12835-ES-LDW Document 8 Filed 07/21/21 Page 1 of 1 PageID: 28




Justin T. Quinn, Esq.
ROBINSON MILLER LLC
Ironside Newark
110 Edison Place, Suite 302
Newark, New Jersey 07102
Telephone No.: (973) 690-5400
Facsimile No.: (973) 466-2761
jquinn@rwmlegal.com

Attorneys for Defendant
Citibank, NA

                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY


  SCURA, WIGFIELD, HEYER, STEVENS &                       Civil Action No. 21-12835 (ES) (LDW)
  CAMMAROTA, LLP,
                                                              Document electronically filed.
                  Plaintiff,

         v.                                                  NOTICE OF APPEARANCE
  CITIBANK, NA, DIAMOND PLC, JOHN
  DOES 1-100, ABC CORPORATIONS 1-100,
  (being fictious parties),

                  Defendants.


       PLEASE TAKE NOTICE that the undersigned hereby enters his appearance as counsel

for Defendant Citibank, NA in the above-captioned action. Please serve copies of all papers in

this matter upon the undersigned attorney at the office and e-mail address listed below.

Dated: July 21, 2021                                 ROBINSON MILLER LLC

                                                     By: s/ Justin T. Quinn
                                                     Justin T. Quinn, Esq.
                                                     ROBINSON MILLER LLC
                                                     Ironside Newark
                                                     110 Edison Place, Suite 302
                                                     Newark, New Jersey 07102
                                                     Telephone No.: (973) 690-5400
                                                     Facsimile No.: (973) 466-2761
                                                     jquinn@rwmlegal.com
